Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

	This office action is in response to the filing of Patent Application filed on
6/2/2020. Claims 1-20 are pending examination.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more. 
	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to judicial exception (i.e, law of nature, natural phenomenon, and sbstract idesa), and if so, it must additionally be determined whether the claim is a patent -eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include mental processes; certain methods of organizing humanactivities; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLSBank International, et al.,573 U.S. (2014).
	Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claim 16 (exemplary) recites a series of steps for tagging data. The claim is directed to process, which is a statutory category of invention. The claim is then analyzed to determine whether it is directed to a judicial exception. The claims recite the limitations  receiving, by the server device, from a client device having participated in a transaction, at least one tag added by the client device; associating the at least one tag with an event associated with the transaction and storing the association with stored tag data associated with a plurality of client devices; and automatically displaying the at least one tag with the event in a user interface comprising a listing of the event and one or more other events, wherein the user interface is accessible to the client device via a mobile application..  The claimed process simply describes a series of steps for tagging data. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). In this case, the abstract idea recited in representative claim 16 is certain methods of organizing human activity because the process steps provide the tagging of data. Tagging of documents is a method for efficiently organizing data. Thus, these limitations are directed to an abstract idea because they fall within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
	Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a device including a communications model made to perform the steps. The server in the steps is recited at a high level of generality, i.e., as a generic server performing a generic computer function of processing data. This generic server limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
	Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
	As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a server (using the server as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the server at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application the same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible. 
	The analysis above applies to all statutory categories of invention including claims 1, 16 and 20. Furthermore, the dependent claims 2-15, and 17-19 do not resolve the issues raised in the independent claims.
	The dependent claims do not add limitations that meaningfully limit the abstract idea. Dependent claims 2-15, and 17-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic server to merely carry out the abstract idea itself.
	The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application. 
	Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis. 
	The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8,9,11,13, 14, 16-18  and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeSouza Sana et al. U.S. Patent Pub. No. 2016/0269334 (referred to hereafter as Sana).

As to claim1, Sana teaches a server device for automatically tagging data for client devices, the server device comprising: 
a processor (see at least paragraph 0019); 
a communications module coupled to the processor (see at least paragraph 0019 and fig.1 Item #108); and
 a memory coupled to the processor, the memory (see at least paragraph 0019) storing computer executable instructions that when executed by the processor cause the processor to:
 receive, by the server device, via the communications module, from a client device having participated in a transaction, at least one tag added by the client device (see at least paragraph 0042, a user adds a stored tag); 
associate the at least one tag with an event associated with the transaction and store the association with stored tag data associated with a plurality of client devices (see at least paragraph 0037-0038, 0040 and fig.1, associating tags with events for multiple recipients); 
and automatically display the at least one tag with the event in a user interface comprising a listing of the event and one or more other events, wherein the user interface is accessible to the client device via a mobile application (see at least paragraphs 0037, 0052, 0055 and 0063, tags are displayed in a user interface connected to cellular network).  
As to claim 2, Sana teaches the server device of claim 1, wherein the computer executable instructions further cause the processor to: 
automatically determine, in response to detecting the event, the at least one tag (see at least paragraph 0046 and 0055, the tag is determined and sent to recipients); 
send, by the server device via the communications module, to the client device, a notification comprising an option to associate tags with the event, the option providing the at least one automatically determined tag (see at least paragraph 0062, a communication is transmitted by a server to a participant which in turn allows the participant to interact with the tags); and 
receive, by the server device via the communications module, from the client device, an indication of the at least one tag in response to an interaction with the notification (see at least paragraph 0062 and 0078, a communication is transmitted by a server to a participant which in turn allows the participant to interact with the tags).  
As to claim 3, Sana teaches the device of claim 2, wherein the option is provided using a push notification sent to the client device during or after a transaction (see at least paragraph 0023, a notification is sent to one or more participants indicating the communication has been associated with a tag).  
As to claim 4, Sana teaches the device of claim 2, wherein the notification comprising the option to associate tags with the event is provided after detecting that the client device has accessed the user interface comprising the listing of events (see at least paragraph 008, 0085 and fig.6, detecting that a client device has accessed a listing of events).  
As to claim 5, Sana teaches the device of claim 1, wherein the computer executable instructions further cause the processor to execute a follow up action comprising sending a targeted message to the client device based on the at least one tag or the event (see at least paragraph 0027and fig.6, follow up option).  
As to claim 8, Sana teaches the device of claim 1, wherein the computer executable instructions further cause the processor to execute a follow up action comprising accessing the stored tag data to enable a search of the stored tag data or the listing of events (see at least paragraphs 0027 and 0055, search for stored tags).  
As to claim 9, Sana teaches the device of claim 1, wherein the computer executable instructions further cause the processor to: enable the client device to apply tags to the event in a hierarchal structure (see at least paragraph 0028, prioritized order of tags).   
As to claim 11, Sana teaches the device of claim 2, wherein the computer executable instructions further cause the processor to: 
receive via the communications module, from a third party system, at least one suggested tag associated with at least one event type (see at least paragraphs 0033 and 0040, third party tags).  	
As to claim 13, Sana teaches the device of claim 2, wherein the computer executable instructions further cause the processor to: automatically determine the at least one automatically determined tag based on users like a user of the client device having tagged similar events using a suggested tag (see at least paragraphs 0028 ad 0076, suggested tags based on history).  
As to claim14, Sana teaches the device of claim 1, wherein the computer executable instructions further cause the processor to: provide a formula editing functionality in the user interface in association with one or more event entries (see at least paragraph 0045, Sana teaches options and rules associated with tag suggestions through user interface).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable
over Sana and further in view of Reynolds et al U.S. Patent No. 10,672,020
(referred to hereafter as Reynolds).

As to claim 6, Sana does not explicitly teach “message comprises a reward,
     offer, or promotion”. However, Reynolds teaches a method, apparatus, and     computer program product for offering and processing promotions. Furthermore, Reynolds teaches targeted messages comprises a reward, offer or promotion (see at least col.6, line 46- Col. 7 line 3). 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to have known to combine the teachings of Reynolds with
those of Sana to make the system more efficient by allowing a promotional service to
offer promotions to consumers that are better suited for consumer’s needs.
As to claim 7, Sana -Reynolds teaches the device of claim 6, wherein the computer executable instructions further cause the processor to: send via the communications module, to an external merchant system, tags associated with the event; receive via the communications module, from the external merchant system, data augmented with the reward, offer, or promotion, to be provided to the client device (see col. 1 lines 34-67-Reynolds). 
As to claim 10, Sana-Reynolds teaches device of claim 1, wherein the computer executable instructions further cause the processor to: enable the client device to associate tags to a bundle of multiple transactions at the same time (see at least col.6, line 46- Col. 7 line 3 Reynolds, multiple transactions).
Claim 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sana and further in view of ONUSKO U.S. Patent Pub. No. 20200201775.
As to claims 12 and 19, Sana teaches the device of claim 1 and a computer method of claim 16 respectively. Sana does not explicitly teach conduct a deep search of documents or files. However, ONUSKO teaches a method for managing business records associated with communication modalities, involves organizing result set into visualization using determined set of relationships with processors associated with computer systems these techniques are used to perform a deep content search on any type of data (see at least paragraph 0086). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of ONUSKO with those of Sana to improve user experience by searching content of interest to a user. Furthermore, the method enables performing tagging processes to allow external application processes e.g. retention management, disposition, eDiscovery, supervision, and document reviews, to access information contained in each snapshot in form usable by applications, (see paragraph 0115 - Onusku).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sana and further in view of Gilbert et al. U.S. Patent Pub. No. 20070132779 (referred to hereafter as Gilbert).
As to claim 15, Sana teaches the invention as disclosed in claim 1. Sana does not explicitly disclose a script editor. However, Gilbert teaches a graphic element with multiple visualizations in a process environment, furthermore, Gilbert teaches a script editor to define or access script that will run upon occurrence of an event (see paragraph 0089). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Gilbert with those of Sana to allow user to customize the script thereby making the customization more efficient.
Claims 16- 18 and 20 do not teach anything above and beyond the limitations of claims 1-15 and therefore rejected for similar reasons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  11,245,656. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the independent claims when taken in light of the dependent claims of the patent are either the same or obvious variations of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Bates et al. US Patent Pub. 20090300547 discloses A system and method for
recommending on-line articles and documents to users.
- Bharadwaj et al. U.S. Patent no. 10482519 discloses techniques for
generating recommendation sets for a first client device.
- Johnson U.S. Patent No. 10,176,201, discloses graphical tags may be used
as part of a game, such as a treasure hunt, a scavenger hunt, or the like.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007. The examiner can normally be reached 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARGON N NANO/           Primary Examiner, Art Unit 2443